                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            ) CAUSE NO.: 2:15-CR-96-JTM-JEM
                                             )
RICHARD BALDERAS,                            )
              Defendant.                     )

        FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
            UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On December 11, 2018, the United States Government appeared by counsel Assistant United

States Attorney Nicholas Padilla. Defendant Richard Balderas appeared in person and by counsel

Adam Tavitas and in the custody of the United States Marshal. United States Probation Officer

Robert Bono appeared. The Supervised Release Revocation Hearing was held. The Court received

evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On April 26, 2016, Defendant Balderas pled guilty to the Count I charge in the Indictment

(felon in possession of a firearm). On August 10, 2016, Judge James T. Moody originally sentenced

Defendant Balderas to, among other things, a term of imprisonment followed by 24 months of

supervised release subject to specified written terms and conditions.

       On March 22, 2017, the Government filed a Petition alleging that the Defendant violated the

terms and conditions of his supervised release [DE 43], and an arrest warrant was issued. On

October 3, 2018, Defendant Balderas was arrested and an Initial Appearance was held.

       On November 20, 2018, Defendant Balderas, by counsel, filed a Motion to Transfer to

Magistrate Judge, which was granted, and on November 21, 2018, Judge James Moody issued an
Order referring this case to the undersigned Magistrate Judge to conduct the Supervised Release

Revocation Hearing, to recommend modification, revocation, or termination of the supervised

release in this case, and to submit proposed findings and recommendations pursuant to 18 U.S.C.

§ 3401(i), 28 U.S.C. § 636(b)(1)(B), and N.D. Ind. Local Rule 72-1.

       As a result of the December 11, 2018, Supervised Release Revocation Hearing, the

undersigned Magistrate Judge FINDS that:

       1.     Defendant Balderas has been advised of his right to remain silent, his right to

              counsel, his right to be advised of the charges against him, his right to a contested

              Supervised Release Revocation Hearing, and his rights in connection with such a

              hearing;

       2.     Defendant Balderas understands the proceedings, allegations and his rights;

       3.     Defendant Balderas knowingly and voluntarily admitted that he committed each of

              the violations set forth in the March 22, 2017 Petition [DE 43] and that those

              allegations are true;

       4.     These violations are Grade B and C violations, Defendant’s criminal history category

              is I, and the advisory guideline range is 4 to 10 months imprisonment.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       1.     Defendant Balderas be adjudged to have committed a violation of his supervised

              release described in the March 22, 2017 Petition [DE 43];

       2.     The supervised release of Defendant Balderas be revoked;

       3.     Defendant Balderas be ordered committed to the United States Bureau of Prisons

              forthwith to serve one year and one day of additional imprisonment therein; and


                                                2
      4.     After successful completion of the additional term of imprisonment Defendant

             Balderas not continue on supervised release.

      The parties agreed to waive any objections to these Findings and Recommendation.

      SO ORDERED this 11th day of December, 2018.

                                          s/ John E. Martin
                                          MAGISTRATE JUDGE JOHN E. MARTIN
                                          UNITED STATES DISTRICT COURT

cc:   All counsel of record
      District Judge James Moody




                                             3
